Aah Re AE AEE Pama

     

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS |
FILED |
IN THE UNITED STATES DISTRICT COURT . FEB ~ 6 2019
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT |
UNITED STATES OF AMERICA § Y - Deputy i
: f
Plaintiff, §
§
V. § 2:19-CR-168-Z-BR
§
ISIDRO JUAN DIAZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 22, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Isidro Juan Diaz filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Isidro Juan Diaz was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Isidro Juan Diaz; and ADJUDGES Defendant
Isidro Juan Diaz guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 6, 2020.

 

MATHEW J. KACSMARYK *
TED STATES DISTRICT JUDGE

 
